DISMISS; Opinion Filed May 15, 2015.




                                              Court of Appeals
                                                                 S      In The


                                    Fifth District of Texas at Dallas
                                                             No. 05-13-01253-CV

       D. C INDIVIDUALLY AND AS NEXT FRIEND OF THE MINOR M.M., G.T.
INDIVIDUALLY AND AS NEXT FRIEND OF THE MINOR O.T., L.T. INDIVIDUALLY
 AND AS NEXT FRIEND OF THE MINOR O.T., J.C. INDIVIDUALLY AND AS NEXT
   FRIEND OF THE MINOR A.C., AND S.C. J.C. INDIVIDUALLY AND AS NEXT
                  FRIEND OF THE MINOR A.C., Appellants
                                      V.
                    DARIUS MCCLINTON-HUNTER, Appellee
                                      On Appeal from the 199th Judicial District Court
                                               Collin County, Texas
                                       Trial Court Cause No. 199-01692-2013

                                                MEMORANDUM OPINION
                                        Before Justices Fillmore, Stoddart, and Whitehill 1
                                               Opinion by Justice Stoddart
           Appellants J.C. and S.C., individually and as next friends of A.C., and G.T. and L.T., as

next friends of O.T., have filed agreed motions to dismiss this appeal. We grant the motions and

dismiss the appeal. See TEX. R. APP. P. 42.1(a).




131253F.P05                                                                / Craig Stoddart/
                                                                           CRAIG STODDART
                                                                           JUSTICE




     1
       Justice Bill Whitehill succeeded Justice Kerry FitzGerald, a member of the original panel, following Justice FitzGerald's retirement. See
TEX. R. APP. P. 41.1(a).
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

D. C. INDIVIDUALLY AND AS NEXT                       On Appeal from the 199th Judicial District
FRIEND OF THE MINOR M.M., G.T.                       Court, Collin County, Texas
INDIVIDUALLY AND AS NEXT FRIEND                      Trial Court Cause No. 199-01692-2013.
OF THE MINOR O.T., L.T.                              Opinion delivered by Justice Stoddart.
INDIVIDUALLY AND AS NEXT FRIEND                      Justices Fillmore and Whitehill participating.
OF THE MINOR O.T., J.C.
INDIVIDUALLY AND AS NEXT FRIEND
OF THE MINOR A.C., AND S.C. AND J.C.
INDIVIDUALLY AND AS NEXT FRIEND
OF THE MINOR A.C., Appellants

No. 05-13-01253-CV        V.

DARIUS MCCLINTON-HUNTER,
Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 15th day of May, 2015.




                                               –2–